Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (8,998,999) in view of Cheney et al. (2015/0141994).
With respect to claim 1, Lewis discloses an intramedullary fusion device comprising a shaft (10) made of a shape memory material (Nitinol, PEEK) and including a threaded end region (12), a barbed end region (14), and a central region (15,50) between the treaded end region and the barbed end region, as best seen in at least FIGs.1, 8, wherein the barbed end region includes a plurality of spaced apart barbs (224) radially spaced relative to the longitudinal axis, a first bone engaging feature (20)  provided on the threaded end region; and a second bone engaging feature (24,124,224) provided on the barbed end region, the second bone engaging feature movable between an unbiased condition in which it is co-radial with the longitudinal axis of the shaft, as best seen in FIG.8, and a biased condition in which a cross-section profile of the barbed end region is reduced, as best seen in at least FIGS.17d, 17e).
It is noted that Lewis fails to teach each of the plurality of spaced apart barbs (224) includes a plurality of spaced barbed features axially spaced relative to the longitudinal axis, as claimed by applicant. However, in similar art, Cheney, as set forth in paras[0092-0094] and as best seen in at least FIGS.1-3, provides the evidences of the use of an intramedullary fusion device (10) comprising a shaft 
Therefore, given the teaching of Cheney, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lewis, as taught by Cheney, to secure the device in the intramedullary canal of the bone. 
With respect to claim 2, Lewis discloses a wherein the shape memory material is Nitinol, as set forth in column 7, lines 42-45.
With respect to claim 3, Lewis discloses wherein the shape memory material is PEEK, as set forth in column 7, lines 41-44.
With respect to claim 4, Lewis discloses wherein the first bone engaging feature includes a thread (20) helically wrapped around the shaft of the threaded end region.
With respect to claim 5, Lewis discloses wherein the second bone engaging feature includes a pair of planar barbs (224).
With respect to claim 6, Lewis discloses wherein the pair of planar barbs are generally parallel to the longitudinal axis of the shaft when positioned in the biased condition, as best seen in FIGS.17d,17e (when the barbed end region is inserted in the insertion device).
With respect to claim 7, Lewis discloses wherein the second bone engaging feature occupies at least a portion of a cannulation (130,330) that extends through the shaft when the second bone engaging feature is positioned in the biased condition.
With respect to claim 8, Lewis discloses wherein the central bridge region is neither threaded nor barbed, as best seen in FiGS.1-8.

With respect to claim 10, Lewis discloses wherein the second bone engaging feature is removably held within the recess of the delivery device, as best seen in FIG.17f.
Claim Claims 1, 2, 4-6, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick (9,808,296) in view of Cheney et al. (2015/0141994).
With respect to claim 1, McCormick discloses an intramedullary fusion device (2) comprising a shaft  made of a shape memory material (Nitinol) and defining a longitudinal axis, the shaft including a threaded end region (4), a barbed end region (8), and a central region (6) between the treaded end region and the barbed end region, as best seen in at least FIG.1, wherein the barbed end region includes a plurality of spaced apart barbs (10a,10b,10d,10c) radially spaced relative to the longitudinal axis a first bone engaging feature (12)  provided on the threaded end region; and a second bone engaging feature (10a) provided on the barbed end region, the second bone engaging feature movable between an unbiased condition in which it is co-radial with the longitudinal axis of the shaft, as best seen in FIGS.1,3,7b,8b and a biased condition in which a cross-section profile of the barbed end region is reduced, as best seen in at least FIGS.2, 7a, 8a.
It is noted that McCormick fails to teach each of the plurality of spaced apart barbs (10) includes a plurality of spaced barbed features axially spaced relative to the longitudinal axis, as claimed by applicant. However, in similar art, Cheney, as set forth in paras[0092-0094] and as best seen in at least FIGS.1-3, provides the evidences of the use of an intramedullary fusion device (10) comprising a shaft made of shape memory material and defining a longitudinal axis (155), the shaft including a barded end region (165) , wherein the barbed end region includes a plurality of spaced apart barbs (110,111) radially spaced relative to the longitudinal axis, and each of the plurality of spaced apart barbs,(110,111) includes a plurality of spaced barbs  features (112,113) axially spaced relative to the longitudinal axis (155) to secure device in the intramedullary canal of the bone.

With respect to claim 2, McCormick discloses a wherein the shape memory material is Nitinol, as set forth in column 4, lines 61-62.
With respect to claim 4, McCormick discloses wherein the first bone engaging feature includes a thread (12) helically wrapped around the shaft of the threaded end region.
With respect to claim 5, McCormick discloses wherein the second bone engaging feature includes a pair of planar barbs (10a-d).
With respect to claim 6, McCormick discloses wherein the pair of planar barbs are generally parallel to the longitudinal axis of the shaft when positioned in the biased condition, as best seen in FIGS.2,7a,8a (when the barbed end region is first inserted in the cavity in the bone in FIG.7a).
With respect to claim 8, McCormick discloses wherein the central bridge region is neither threaded nor barbed, as best seen in FiGS.1-17.
With respect to claim 9, McCormick discloses wherein the intramedullary fusion device is receivable within a recess (404) of the delivery device (400), as best seen in FIG.8.
With respect to claim 10, McCormick discloses wherein the second bone engaging feature is removably held within the recess of the delivery device, as set forth in column 5, lines 3-17, column 10, lines 46-67, column 11, lines 1-6.
With respect to claim 11, McCormick discloses wherein the plurality of spaced barbs of the barb end region are substantially parallel in the biased condition, as best seen in at least FIGS.12, 13, 15.

Claim s 3, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCormick (9,808,296) in view of Cheney (2015/0141994) in view of Lewis et al. (8,998,999).
It is noted that McCormick fails to teach wherein the shape memory material is PEEK and wherein the bone engaging feature occupies at least a portion of a cannulation, as claimed by applicant. However, in a similar art, Lewis, as set forth above, provides the evidences of the use of a device wherein the shape memory material is either Nitinol or PEEk to provide flexibility to the device and the device is cannulated to accommodate a guide wire. 
Therefore, given the teaching of Lewis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of McCormick, as taught by Lewis to provide flexibility to the device and to accommodate a guide wire.
Response to Amendment
Applicant’s arguments, see remarks, filed 1/29/2021, with respect to the rejection(s) of claim(s) 1-10 under 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cheney et al. See rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO PHILOGENE whose telephone number is (571)272-4716.  The examiner can normally be reached on M-F 8:00-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Eduardo can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PEDRO PHILOGENE/Primary Examiner, Art Unit 3773                                                                                                                                                                                                        March 12, 2021